


110 HR 6588 IH: Electronic Device Privacy Act of

U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6588
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2008
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To preclude searches of laptop computers and similar
		  devices based on the power as sovereign to search at the border or upon entry
		  to the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Device Privacy Act of
			 2008.
		2.Border searches
			 of laptops
			(a)Generally
			 prohibitedNo person acting
			 under the authority of the United States shall have any authority, derived from
			 the power of a sovereign to search at borders or upon entry to the territory of
			 that sovereign, to require that any person entering the United States submit to
			 a search of the electronic contents of that person’s laptop computer or similar
			 device.
			(b)This section
			 does not prohibit searches based on other lawful
			 authoritySubsection (a) shall not be construed to in any way
			 limit or affect any search based on lawful authority other than the power of a
			 sovereign to search at borders or upon entry to the territory of that
			 sovereign.
			(c)DefinitionAs used in this Act, the term laptop
			 computer or other similar device means a computer of the sort generally
			 recognized as being a laptop computer, and includes any other electronic device
			 normally used for electronic mail or messaging, or storing electronic
			 data.
			
